Order entered February 28, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00956-CV

              DERM GROWTH PARTNERS I, LLC, Appellant

                                        V.

    ROBERT P. SELKIN, M.D. AND NICOLE REED MEDICAL, PLLC,
                            Appellees

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-11616

                                     ORDER

      Before the Court is the parties’ February 24, 2022 agreed motion to extend

time to file appellees’ response brief and appellant’s reply brief. We GRANT the

motion and ORDER the briefs be filed March 17, 2022 and April 20, 2022,

respectively. Because this is an accelerated appeal, we caution the parties that

further extension requests will not be granted absent exigent circumstances.


                                             /s/   CRAIG SMITH
                                                   JUSTICE